Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lenny Jiang on 1/6/2022.

The application has been amended as follows: 

Claim 1 is amended: A method of producing a long body covered with a covering layer, wherein 
the long body at least includes a plurality of covering targets selected from [[a]] the group consisting of electric wires and tubes, 
the covering layer at least includes an intermediate layer and an outermost layer, 
3 or more and 1.8 g/cm3 or less and having a PV1 value, which is a surface peak-to-valley value, of 5 µm or more, 
the outermost layer employs a resin film having a density ρ2 of 1.2 g/cm3 or more and 2.5 g/cm3 or less, the method comprises at least: 
covering the long body with the covering layer, wherein the intermediate layer is positioned closer to the covering targets than the outermost layer; and 
fixing positions of the plurality of covering targets with the covering layer, and 
the following formulas (1) and (3) are satisfied in the case that a PV2 value, which is a surface peak-to-valley value[[,]] of the outermost layer, is 5 µm or less, and the following formulas (2) and (3) are satisfied in the case that the PV2 value is larger than 5 µm:
PV1 - PV2 ≥ 2 µm ….. (1)
PV2 - PV1 > 0 µm ….. (2)
ρ2 - ρ1 ≥ 0.1 g/cm3 ….. (3).

Claim 2 is amended: The method of producing [[a]] the long body covered with [[a]] the covering layer according to claim 1, wherein the intermediate layer has a porous structure including a plurality of pores.
Claim 3 is amended: The method of producing [[a]] the long body covered with [[a]] the covering layer according to claim 1, wherein the covering layer further includes a functional layer.
the long body covered with [[a]] the covering layer according to claim 2, wherein the covering layer further includes a functional layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is noted “fixing positions of the plurality of covering targets” as claimed implies bonding of the covering layer to some extent to achieve such fixing as taught in the instant specification (See, for example, instant specification, page 4, lines 6-11, page 7, lines 28-32 and Figs. 1-2 and 4).
Kaliatene et al. (US 2018/0053583) teaches a cover layer [120],[220] for a longbody of electric wires/tubes [211] comprising a porous intermediate layer [121],[221] and outer layer [122],[222], such as FEP (See page 2, paragraphs [0028]-[0029]), and wrapping the cover layer over the longbody and fixing the wires [211] (See page 3, paragraphs [0032]-[0038], note it is implicit the layer [223], described as “unsintered” during wrapping, and described as being for filling the gaps between wires, is sintered after wrapping so as to fill said gaps and “fix” the wires).  Kaliatene et al. likely teaches materials in similar density ranges as claimed although the precise density is not taught, but Kaliatene et al. is silent as to roughness/peak to valley values.
Kondo et al. (US 2017/0271044) teaches enclosing wires with a cover comprising an intermediate (See page 6, paragraph [0081]-[0085] FEP adhesion layer and an outer layer (See page 4, paragraph [0050]) and fixing them by bonding the cover (See page 7, paragraph [0091]).  Kondo et al. is silent as to density and roughness.
It is generally known that providing the outer layer of a cover with a specific roughness similar to the claimed range can provide decreased surface area that can reduce friction and provide ease of handling (See, for example, Sugita et al., US 2017/0103828, page 3, paragraphs [0042], [0047], teaching roughness around 5 microns or more to improve handling; and Schilson et al., US 2003/0196828, page 3, paragraph [0061] and page 6, paragraph [0078], teaching imprinting a textured knurled pattern into a cover to reduce rubbing friction).  Further, Soda et al. (US 2017/0157891) teaches intermediate bonding layers may have improved abrasion resistance and bonding with an Rz over 10 microns (See page 4, paragraph [0059]), but does not teach in connection with cover layers.  
Although there may be some motivation in the art to craft a specific roughness/peak to valley value on exterior cover layers, such as those described, for example, in Kaliatene et al. above, which likely could have densities with in the claimed ranges, there is no specific relationship taught between density and roughness in the prior art.  Further, there is no specific teaching in the art to craft the roughness of an intermediate layer and an outer layer in wire cover layers to have specific ratios and values and required by the instant formulas (1)-(3), and no indication their roughness relationship is pertinent.  Thus, there is no motivation in the art to perform a conductive wire covering method as claimed wherein the wires are fixed by the cover, wherein the cover has an intermediate and outer layer, each with specific densities and peak to value surface values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746